DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        Status of claims
	Claims  26, 27, 29, 42-50 as amended and new claims 51-58 as filed on 9/06/2022 are pending and under examination. 
Claims 1-25, 28, 30-41 are now canceled by Applicants. 

                    Applicant's election of claimed invention
Applicant's election without traverse of the invention of Group IV (drawn to a method of treating a subject with low tryptamine level by administering a composition with at least one bacterial species; pending claims 26, 27, 29, 41-50) in reply filed on 11/18/2021 was acknowledged in the prior office action (mailed 6/03/2022).
          Applicant's election of claimed species of composition
Applicant's election without traverse of the species of a pharmaceutical composition that a viable population of at least 2 bacterial species selected from a composition (i) of now canceled 41 which is a group consisting of (i) Ruminococcus gnavus, Lachnospiraceae bacterium 9_1_43BFAA,  Eggerthella unclassified,  Clostridium nexile,   Lachnospiraceae bacterium 6_ 1_63FAA  and Ruminococcus torques in reply filed on 4/13/2022 was acknowledged in the prior office action (mailed 6/03/2022). Further, Applicant's election without traverse of a specific combination (of at least two) Clostridium nexile and Ruminococcus torques in reply filed on 4/13/2022 has been acknowledged in the prior office action (mailed on 6/03/2022).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26, 27, 29 and 42-55, 57 and 58 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 8,906,668 (Henn et al). 
The cited US 8,906,668 (Henn et al) teaches a method for treating gastrointestinal disease and reducing symptoms associated with dysbiosis (entire document including abstract, and col. 33,  lines 1-5) comprising a step of administering a pharmaceutical composition with at least 2 bacterial species, wherein the bacterial species are identified by 16S rDNA having at least 95% and more  identity to the SEQ ID Nos: 1-1864 (see col. 6, lines 35-56); wherein the disclosed SEQ 982 is 98.9% identical to the claimed SEQ 58 of Ruminococcus torques, wherein the disclosed SEQ 546 is 100% identical to the claimed sequence 22 of Clostridium nexile; and wherein the disclosed SEQ 983 is 99.8% identical to the claimed sequence 51 of Lachnospiraceae bacterium 9_1_43BFAA.
Thus, the bacteria in the therapeutic composition in the method of the cited patent comprises the same bacteria including claimed recited or so-named “Ruminococcus torques” as a first bacterial species in a combination with a second bacterial species that are  “Clostridium nexile” and/or “Lachnospiraceae bacterium 9_1_43BFAA” as required by the claimed method (claim 26; claim 42 population c and d; claims 48-54) and as elected by applicant for examination (see above; and/or reply filed on 4/13/2022). 
The cited US 8,906,668 (Henn et al) teaches a method for treating gastrointestinal disease and reducing symptoms associated with dysbiosis, wherein a subject under treatment has a disease or a condition such as irritable bowel syndrome, Crohn’s disease, infectious colitis, ulcerative colitis (col. 33, lines 3- 4), which is identical disease and/or condition as required by the claimed method (claims 27 and 29). Thus, the subject under treatment in the cited method has low level of tryptamine and/or low level of 5-hydroxytryptamine as encompassed by the claimed method since in the claimed method condition(s) of “low level of tryptamine, low 5-hydroxytryptamine level, or both” are limited by the same “irritable bowel syndrome”, “Crohn’s disease”, “infectious colitis”, “ulcerative colitis”.
Therefore, the cited US 8,906,668 (Henn et al) is considered to anticipate the claimed method.  
As applied to claims 43-47, 57 and 58: In the cited method the viable bacteria are provided as powders (col. 33, line 34), with enteric coating (col. 29, line 64), there are more than 2 or 3 bacterial species in the pharmaceutical composition (col. 7, lines 40-60), formulations are oral, colonoscopic and/or nasogastric (col. 33, lines 24-37), excipient can be glycerol (col. 26, line 20) and viable bacteria are in form of spores (col. 6, line 54; col. 26, line 11). 
Therefore, the cited US 8,906,668 (Henn et al) is considered to anticipate the claimed method.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, 29, 42-50 as amended and new claims 51-58 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,906,668 (Henn et al) and US 2017/0042860 (Kashyap et al). 
The cited US 8,906,668 (Henn et al) is relied upon as explained above. But, as applied to new claim 56, it is silent about measurement of level of tryptamine and/or low level of 5-hydroxytryptamine in the subject after treatment with bacterial species. 
However, the prior art teaches evaluation of probiotic effect and function after probiotic administration as a routine step in the methods for treating gastrointestinal disorder including conditions related to low level of tryptamine and/or low 5-hydroxytryptamine.
 For example:  US 2017/0042860 (Kashyap et al) teaches a method of treating gastrointestinal disorders by administering a bacterial composition with several bacterial species and/or strains having tryptophan decarboxylase activity (entire document including abstract and par. 0011, 0034), wherein bacterial tryptophan decarboxylase provides for tryptamine and/or low 5-hydroxytryptamine (par. 0016-0019)  that play important role in gastrointestinal health (par. 0008); and wherein the subject under treatment with probiotic bacteria having a disease or condition characterized by the presence of low tryptamine level and/or low 5-hydroxytryptamine level that are irritable bowel syndrome, an inflammatory bowel disease including an infectious colitis, an ulcerative colitis, a Crohn’s disease, an ischemic colitis, a radiation colitis, and a microscopic colitis; or a constipation (par. 0045). In the cited method probiotic effect is evaluated in the subjects after probiotic treatment with for production of tryptamine in the intestines (par. 0109), thus, for increase in tryptamine level as result of tryptophan decarboxylase activity of probiotic bacteria in pharmaceutical compositions. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to add to the method of US 8,906,668 (Henn et al)  a routine step of evaluation probiotic effects following administration of therapeutic bacterial compositions because it is a routine and reasonably expected practice. One of skill in the art would clearly be motivated to evaluate effect of treatment as intended for adjustment of therapeutic doses for the very least reason.
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant’s arguments with respect the claims as amended and new claims have been considered but are moot in view of new grounds or rejection. 
Claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, has been withdrawn in view of present amendment to the claims.
Claim rejection under 35 U.S.C. 112 (a) with regard to deposit requirement for the bacterial strains  Lachnospiraceae bacterium 9_1_43BFAA  and Lachnospiraceae bacterium 6_ 1_63FAA has been withdrawn in view of Applicants’ argument (response filed on 9/06/2022, pages 29-31) that these bacteria were known in the prior art and can be identified by related sequence information (Exhibit A and Exhibit B filed on 9/06/2022). 
Claim rejection under 35 U.S.C. 102(a) (1) as being anticipated by US 2017/0042860 (Kashyap et al) has been withdrawn because the cited document is silent about the use of bacteria identified by Latin name “Ruminococcus torques” including “Ruminococcus torques” with SEQ ID NO: 58 as claimed. 
Please, note that examination allows only for 3 sequences to be searched and examined. Three sequences were searched as based on Applicants’ election of bacterial species (each for one of 3 bacterial species). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
October 8, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653